Citation Nr: 0201275	
Decision Date: 02/07/02    Archive Date: 02/11/02

DOCKET NO.  97-21 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to a compensable rating for a fungus 
infection of the right ear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from September 1941 to 
November 1945.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a March 1997 RO 
rating decision that denied service connection for bilateral 
hearing loss and denied a compensable rating for the a 
service-connected fungus infection of the right ear.  These 
issues were remanded by the Board in August 2000 for 
additional development.  (Also in August 2000, the Board 
denied service connection for a ruptured left eardrum, and 
that issue is no longer on appeal.)


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss began many years 
after his active service and was not caused by any incident 
of service including combat, and was not caused or worsened 
by his service-connected fungus infection of the right ear.  

2.  The veteran's service-connected fungus infection of the 
right ear is essentially asymptomatic; it is not productive 
of swelling, dry and scaly or serous discharge, and itching 
requiring frequent and prolonged treatment.  


CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss was not incurred in 
or aggravated by active service, and is not proximately due 
to or the result of a service-connected fungus infection of 
the right ear.  38 U.S.C.A §§ 1101, 1110, 1112, 1113, 1154 
(West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 
3.385 (2001).  

2.  The criteria for a compensable rating for a fungus 
infection of the right ear have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.87, Diagnostic Code 6210 
(2001); 38 C.F.R. § 4.87a, Diagnostic Code 6210 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Marines Corps from 
September 1941 to November 1945.  His service personnel 
records indicate that his military specialty was as a 
carpenter.  A record associated with his discharge 
certificate notes that he participated in action against the 
enemy in Okinawa from April 1945 to June 1945.  His service 
medical records do not refer to any complaints, findings, or 
diagnosis of hearing loss.  The September 1941 entrance 
examination included a notation that the ears were normal, 
and he had whispered voice recognition at 15 feet in both 
ears.  At the November 1945 separation examination, the 
veteran reported that he had a fungus infection of the right 
ear in 1942.  The November 1945 separation examination noted 
that hearing by coin click testing was 20/20 in both ears, 
and .  there was fungus in the right ear.  

In January 1946, the veteran filed a claim for service 
connection for several disabilities including a right ear 
fungus infection, and he did not mention hearing loss.  

In February 1946, service connection and a noncompensable 
rating were granted for a fungus infection of the right ear. 

The veteran underwent a VA medical examination in March 1949.  
The examiner reported that the auditory canals were normal 
and that there was no discharge from the external canals or 
middle ear.  There was no mastoidectomy scar and the tympanic 
membranes were normal.  It was noted that ordinary 
conversation could be heard at 20 feet in both ears.  The 
diagnoses did not refer to any ear or hearing loss disorders.  

In January 1997, the veteran's Congressman submitted a letter 
which indicated that the veteran had contacted him and 
reported that a grenade had discharged near him during his 
service in Okinawa in World War II.  It was noted that the 
veteran reported that his hearing was affected at that time 
and had remained affected at the time of his discharge.  The 
veteran stated that at the time of his discharge examination, 
the doctor passed him despite his hearing loss.  It was 
pointed out that the discharge examination noted a right ear 
fungus.  

The veteran underwent a VA ear examination in February 1997.  
He reported that his left ear was injured in 1944 during 
service when 8 rounds went off near the ear.  He denied prior 
or recent ear surgery or treatment.  The veteran complained 
of hearing loss, with the left ear worse than the right, as 
well as itching and pain in the right ear.  The examiner 
reported that there was mild nonspecific otitis externa.  The 
veteran's tympanic membranes were reported to be intact with 
no otitis media, and the auricle was normal.  The examiner 
noted that examination of the external canals revealed mild 
nonspecific otitis externa.  The tympanum were dull and 
poorly mobile and there was no tenderness or swelling in the 
mastoid.  The examiner indicated that the only active ear 
disease was mild otitis externa and that there was no 
infectious disease of the middle or inner ear.  The diagnosis 
was mixed hearing loss of unclear symptomatology.  [The Board 
notes that, as to a number of the reported findings, the 
examiner did not specify if the findings pertained to a 
particular ear or both ears].  

The veteran also underwent a VA audiological examination in 
February 1997.  He reported that he experienced a sudden 
decrease in hearing sensitivity following a traumatic noise 
exposure while in service.  He stated that he had experienced 
a sudden loss of hearing that lasted for several weeks, with 
gradual recovery occurring in the right ear only.  He denied 
experiencing recurrent ear pathologies, but did report that 
at the time of the explosion, both ear canals were bleeding.  
The examiner noted pure tone thresholds in the right ear of 
45 decibels at 500 Hz, 50 decibels at 1000 Hz, 55 decibels at 
2000 Hz, 65 decibels at 3000 Hz and 70 decibels at 4000 Hz.  
The speech recognition ability was 94 percent in the right 
ear.  As to the veteran's left ear, the pure tone thresholds 
were 80 decibels at 500 Hz, 95 decibels at 1000 Hz, 100 
decibels at 2000 Hz, 100 decibels at 3000 Hz and 100 decibels 
at 4000 Hz.  The examiner noted that speech recognition 
ability could not be tested in the veteran's left ear.  The 
examiner reported that the audimetric configuration indicated 
low to mid frequency conductive overlays of both ears.  It 
was noted that the impedance results indicated a right 
tympanic membrane perforation and the otoscopic examination 
revealed a heavily scarred tympanic membrane in the left ear.  
The examiner indicated that the audiologic test results 
showed that the veteran's right ear had a mildly moderate 
conductive hearing loss at 250 Hz through 500 Hz, followed by 
a moderate to severe, sloping sensorineural hearing loss at 
1000 Hz through 8000 Hz.  It was noted that the speech 
discrimination was excellent and that the impedance results 
could not obtained due to the tympanic membrane perforation.  
A right ear hearing aid was recommended.  As to the left ear, 
the examiner indicated that the test results revealed severe 
to profound, mixed hearing loss from 250 Hz through 8000 Hz.  
The examiner noted that the speech discrimination could not 
be obtained due to the significant hearing loss and that the 
impedance results revealed an intact tympanic membrane.  

VA medical records dated from 1997 indicate that the veteran 
was treated for several ailments.  A March 1997 entry notes 
that the veteran was issued a bone conduction eyeglass 
hearing aid for his right ear.  

In a May 1997 statement, the veteran reported that he never 
received VA treatment for a fungus of the ear.  He also 
stated that he lost his hearing in his left ear about a month 
before the war was over.  He indicated that about 6 to 8 
rounds were fired at point blank range on the left side of 
his head.  He noted that he only realized that he was deaf in 
his left ear when he was getting out of service.  The veteran 
related that the physician who examined him at the time of 
his discharge did not really check his ear.  He indicated 
that he found that he had hearing problems because his 
friends kept pointing it out to him when they talked on his 
left side.  The veteran reported that he got checked and was 
found to have a ruptured eardrum.  

In his June 1997 substantive appeal, the veteran reported 
that his left ear was "blown out" from 8 rounds of fire 
about 3 months before the war ended.  

The veteran underwent a VA ear examination in August 1997.  
It was noted that he wore a hearing aid in the right ear.  He 
complained of constant itching of the ears as well as hearing 
loss.  The examiner reported that the examination revealed 
bilateral otitis externa, and bilateral mixed hearing loss.  
The examiner noted that the auricle was normal and that the 
tympanic membranes were sclerotic.  The external canals 
showed nonspecific otitis externa.  The examiner indicated 
that there was no active infection of the tympanum and no 
active disease of the mastoid.  It was noted that there were 
no infection of the middle ear and that the veteran had 
active otitis externa.  The diagnoses were chronic 
nonspecific otitis externa, inactive tympano sclerosis, and 
mixed hearing loss.  [The Board notes that, as to a number of 
the reported findings, the examiner did not specify if the 
findings pertained to a particular ear or to both ears.]  

The veteran also underwent a VA audiological examination in 
August 1997.  It was noted that he had a history of a fungal 
infection and a perforated tympanic membrane in his right 
ear.  The examiner noted that the left eardrum appeared to be 
intact, but that it was heavily scarred.  The veteran 
reported that he suffered a sudden decrease in hearing 
sensitivity following a traumatic noise exposure during 
service.  He cited such as the cause of his hearing loss.  
The veteran denied that the fungal infection caused his 
hearing loss, but stated that the fungal infection was 
irritating.  The examiner reported that pure tone thresholds 
in the veteran's right ear were 45 decibels at 500 Hz, 50 
decibels at 1000 Hz, 55 decibels at 2000 Hz, 65 decibels at 
3000 Hz and 90 decibels at 4000 Hz.  The speech recognition 
ability was 96 percent in the right ear.  As to the left ear, 
pure tone thresholds were 80 decibels at 500 Hz, 85 decibels 
at 1000 Hz, 95 decibels at 2000 Hz, 100 decibels at 3000 Hz 
and 100 decibels at 4000 Hz.  The examiner noted that speech 
recognition ability could not be tested in the veteran's left 
ear due to the significant and severe hearing thresholds.  
The examiner reported that diagnostic and clinical test 
results revealed a low-tone, conductive hearing loss in the 
veteran's right ear from 25 Hz through 500 Hz.  It was noted 
that a mixed hearing loss was present in the left ear from 
250 Hz through 8000 Hz.  The examiner reported that impedance 
results indicated that there was essentially normal middle 
ear function in the left ear, and could not be tested in the 
right ear due to the tympanic membrane perforation.  As to 
diagnoses, the examiner noted that there was a mildly 
moderate, conductive hearing loss in the right ear from 250 
Hz through 500 Hz with a moderate to severer and profound, 
slopping, sensorineural hearing loss from 1000 Hz to 8000 Hz.  
As to the left ear, the examiner indicated that there was a 
severe to profound, mixed hearing loss from 250 Hz through 
8000 Hz.  

The examiner commented that, typically, fungal infections 
were not the cause of sensorineural hearing loss, as was 
seen, for the most part, in the veteran's right ear.  The 
examiner noted, however, that the mixed hearing loss in the 
left ear with an intact tympanic membrane left a question as 
to a conductive origin.  The examiner reported that it was 
difficult to indicate whether or not the fungal infection had 
added to the sensorineural hearing loss which most probably 
began as a result of the traumatic injury while in the 
military.  The examiner stated that, of course, it could be 
said later that the right ear infection occurring in 1942 led 
to the fungal infection and continued middle and outer ear 
problems.  

VA medical records from 1997 to 1999 primarily note disorders 
not involving the ears, although the veteran was periodically 
monitored for his bilateral hearing loss.  

At a November 1999 RO hearing, the veteran testified that 8 
rounds were fired beside his left ear by a fellow soldier 
during an enemy attack.  He reported that he could not hear 
for a few minutes and that he could eventually hear out of 
the right ear "but I didn't know my left ear was gone."  The 
veteran indicated that he sustained the injury to his ears in 
1945 while he was in Okinawa.  He stated that he told a 
doctor upon discharge that he could not hear a tuning fork in 
his left ear.  The veteran related that for years after 
service he had good hearing in his right ear and that he did 
not realize he was deaf in his left ear until about 35 years 
ago.  He reported that he believed his service-connected 
right ear fungus infection also caused his bilateral hearing 
loss.  The veteran indicated, however, that he had not been 
told that his service-connected right ear fungus had caused 
his hearing loss.  The veteran stated that he had been told 
that he had a fungus in both ears, but that he had not 
received recent treatment.  

VA medical records from 1999 to 2001 refer to continued 
treatment for various ailments.  A February 2000 entry notes 
that the veteran was seen for recheck of his hearing.  He 
reported that he perceived a decrease of hearing in his left 
ear.  The examiner noted that audiometric test results showed 
no significant change in hearing sensitivity in the right ear 
and a decrease in the left ear.  A March 2000 entry indicates 
diagnoses including decreased hearing.  

In an August 2000 statement, the veteran reported that after 
the firing of the 8 rounds near the left side of his head, he 
had pain for a long time.  He stated that he still had pain 
over his left eye.  The veteran indicated that he found out 
he was deaf in his left ear when he was building a house and 
he could not hear his friend talking to him on the left side.  

In August 2000, the Board remanded the issues for development 
of additional medical evidence and for a VA examination.  
Pursuant to the remand, the RO sent the veteran a letter in 
October 2000, asking him to identify and submit release forms 
concerning all sources of medical treatment for hearing loss 
since his 1945 service discharge and for a right ear 
infection since 1997.  Subsequent statements from the veteran 
only refer to VA treatment many years after service.

The veteran underwent a VA audiological examination in May 
2001.  The examiner noted that the veteran's claims file was 
reviewed.  The veteran reported that his chief complaint was 
decreased hearing in both ears, more so in the left ear.  It 
was noted that the veteran had a great deal of difficulty 
understanding speech in all situations without the use of an 
amplification system.  The examiner noted that the veteran's 
memory was very poor and that he was unable to provide 
specific events during his military service.  The veteran 
indicated that he was a carpenter in the service and that he 
also manned a machine gun.  He reported post-service work in 
the construction industry and stated that he had been a 
hunter prior to service.  The examiner reported that the 
otoscopic examination revealed clear and unobstructed ear 
canals.  The pure tone thresholds in the veteran's right ear 
were 50 decibels at 500 Hz, 60 decibels at 1000 Hz, 60 
decibels at 2000 Hz, 70 decibels at 3000 Hz, and 90 decibels 
at 4000 Hz.  The speech recognition ability in the veteran's 
right ear was 82 percent.  As to the left ear, pure tone 
thresholds were 80 decibels at 500 Hz, 80 decibels at 1000 
Hz, 90 decibels at 2000 Hz, 105 decibels at 3000 Hz and 110 
decibels at 4000 Hz.  The speech recognition ability was 56 
percent at the limits of the equipment.  The examiner noted 
that tympanometry revealed reduced eardrum movement in both 
ears with normal middle ear pressure.  The acoustic reflexes 
were unremarkable in light of the veteran's present hearing 
status and the bone conduction results showed a mixed hearing 
loss in both ears.  As to diagnoses, the examiner reported 
that the test results showed a moderate mixed hearing loss at 
500 to 2000 Hz in the right ear with a severe mixed hearing 
loss at 3000 Hz and a profound mixed hearing loss at 4000 Hz.  
As to the left ear, it was noted that there was a severe 
mixed hearing loss at 500 Hz and a profound mixed hearing 
loss at 1000 to 4000 Hz.  The examiner noted that speech 
recognition ability was judged good in the right ear and poor 
in the left ear.  

The veteran also underwent a VA ear examination in May 2001.  
The doctor indicated that the veteran's medical records, 
claims file, and recent audiological evaluation had been 
reviewed.  The veteran reported that some time in 1944 a 
number of rounds went off near his left ear.  He stated that 
he was also treated for a fungus infection in both of his 
ears.  He reported that he could not recall any bleeding from 
the ear, but that his left ear felt blocked and he believed 
he had a hearing loss due to the injury.  It was noted that 
for many years after service he worked as a carpenter.  He 
related that approximately 20 to 30 years ago, he noticed 
progressive bilateral hearing loss.  The veteran indicated 
that he was prescribed hearing aids a number of years ago.  
It was noted that there had been no recent otalgia or 
otorrhea.  The examiner reported that both ear canals were 
clean and that there was no evidence of otitis externa or 
impacted cerumen.  There was also no evidence of mastoiditis, 
and the tympanic membranes were intact.  The examiner 
indicated that the landmarks were normal and that there was 
no evidence of tympanic membrane perforation, scarring or 
injury.  The impression was bilateral mixed hearing loss, 
more than likely due to a combination of bilateral 
otosclerosis and noise exposure.  The doctor commented that 
he could not state that the loss was due to a previous fungus 
infection or exposure to gunfire in 1944.  

In an August 2001 addendum to the May 2001 VA ear examination 
report, the doctor noted that at the time of a veteran's 
discharge examination in 1945, there was a statement that the 
veteran had a fungus in the right ear.  The examiner reported 
that there was nothing else in the claims file which he could 
find that would confirm or deny such statement.  It was noted 
that there was no description and no treatment.  The examiner 
indicated that on prior examinations, the veteran was noted 
to have a bilateral nonspecific type of otitis externa which 
was mild and which caused itching.  The examiner noted that 
such was intermittent and that on the May 2001 examination 
there was no evidence of a fungus infection.  It was further 
noted that the 1941 examination report revealed bilateral 
hearing of whispered voice determined to be normal at 20 feet 
and that an examination in 1945 revealed a coin click to be 
normal 20 feet.  The examiner also indicated that a VA 
examination in March 1949 included an examination of the 
veteran's ears and stated that there was no discharge, 
infection, or hearing loss.  The examiner stated that as far 
as he could determine, there was a note in the record that 
the veteran had hearing loss in the early 1980s, but that 
there was no documentation of that.  The doctor observed that 
sometime in the later 1990s the veteran was found to have 
bilateral mixed hearing loss and was treated with hearing 
aids after medical evaluations.  It was further noted that on 
examinations, the veteran was found to have mild tympanic 
membrane scarring or sclerosis, but no perforation or active 
ear disease.  The examiner stated that the etiology of the 
veteran's mixed type hearing loss could not be determined 
with 100 percent accuracy, but that it was his opinion that 
it was due to tympanosclerosis, otosclerosis, prior noise 
exposure, or a combination of such disorders.  The examiner 
stated that as to the question of whether remote noise 
exposure in service could be responsible for the veteran's 
hearing loss, that there was no evidence in the record that 
such was so.  

In an October 2001 statement, the veteran reported that while 
in Panama he had a fungus in both of his ears.  He said that 
a doctor told him that he could not be helped, so he just 
lived with it.  The veteran indicated that he was living with 
it today.  The veteran reported that his left ear was 
"dead."  He indicated that the fungus was not found in his 
right ear because there was no hearing drum left.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claims.  Medical records have been obtained 
and VA examinations have been provided.  The Board finds that 
the notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000, and the related VA regulation, 
have been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  

A.  Service Connection for Bilateral Hearing Loss

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection will be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
the thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Secondary 
service connection may be found when an established service-
connected condition aggravates a non-service-connected 
disability.  When there is such aggravation of a non-service-
connected disability, which is proximately due to or the 
result of a service-connected condition, the veteran will be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet.App. 439 
(1995).  

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d).  

The combat provisions of 38 U.S.C.A. § 1154(b) do not create 
a statutory presumption that a combat veteran's claimed 
disability is service-connected, but it is an evidentiary 
mechanism which lightens the burden of a veteran who seeks 
service connection based on disability alleged to be related 
to combat.  If a combat veteran presents satisfactory lay or 
other evidence of service incurrence or aggravation of a 
disease or injury, which is consistent with the circumstances 
or hardships of his service, then an evidentiary presumption 
of service connection arises and the burden shifts to the 
government to disprove service incurrence or aggravation by 
clear and convincing evidence.  In determining if there is 
such clear and convincing evidence, all evidence should be 
considered including availability of medical records, the 
nature and course of a disease or disability, the amount of 
time that has elapsed since service before there is a 
complaint of the condition, and any other relevant factors.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996). 

The veteran served on active duty from 1941 to 1945, and his 
military specialty was as a carpenter.  A record associated 
with his discharge certificate notes that he participated in 
action against the enemy in Okinawa in 1945, and the Board 
will accept that he engaged in combat.  His statements 
provide satisfactory lay evidence of service incurrence, and 
thus under 38 U.S.C.A. § 1154(b), service connection for 
hearing loss would be warranted unless there is clear and 
convincing evidence to the contrary.

The veteran's service medical records, including the 1945 
separation examination, affirmatively show normal hearing.  
There is no evidence of a bilateral hearing loss disability 
within the year after service, as required for the 
presumption of service connection.  In fact, a 1949 VA 
medical examination showed normal hearing.  Since recently 
filing his claim for service connection, the veteran at times 
has described an acute episode of impaired hearing in 
service, yet he has also indicated that chronic hearing loss 
of the ears was noted by him a number of years after service.  
Hearing loss is first medically documented in 1997, over 50 
years after service.  These facts and circumstances strongly 
suggest that current hearing loss is unrelated to service.  

An August 1997 opinion by an examining VA audiologist appears 
to link current hearing loss of both ears with noise exposure 
in service, and suggests that service-connected right ear 
fungus may also be implicated in right ear hearing loss.  
However, the Board finds that this opinion has little 
probative value as it appear the examiner ignored the service 
medical records and the VA examination a few years after 
service.  The doctor who performed the May 2001 examination 
(with August 2001 addendum) essentially opined that the 
veteran's bilateral hearing loss was not related to remote 
noise exposure in service, nor did this doctor find that a 
service-connected right ear fungus was implicated in hearing 
loss of the ears.  The Board finds the 2001 medical opinion 
to be the most convincing, as it reflects careful review of 
historical evidence and contains more detailed rationale for 
the conclusion.

The Board finds that, despite the veteran's allegation that 
his bilateral hearing loss is related to combat, there is 
clear and convincing evidence that it began many years after 
service and was not caused by any incident of service 
including combat experiences.  The evidence also demonstrates 
that bilateral hearing loss was not caused or permanently 
worsened by a service-connected right ear fungus.  Bilateral 
hearing loss was not incurred in or aggravated by service, 
nor is it proximately due to or the result of a service-
connected disability.  The requirements of either direct or 
secondary service connection for bilateral hearing loss are 
not met.  Because the evidence is not approximately balanced, 
the benefit-of-the-doubt rule does not apply, and service 
connection for bilateral hearing loss must be denied.  38 
U.S.CA. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

B.  Compensable Rating for a Fungus Infection of the Right 
Ear

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  However, in a claim for increased 
rating, the most recent evidence is generally the most 
relevant, as the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

The rating schedule does not contain a specific diagnostic 
code for a fungus infection of an ear, and thus the condition 
must be rated by analogy (38 C.F.R. § 4.20) under Diagnostic 
Code 6210 for disease or the auditory canal/chronic otitis 
externa.

During the pendency of this appeal, the regulatory provisions 
pertaining to the evaluation of diseases of the ear were 
amended effective June 10, 1999.  Either the old or new 
rating criteria may apply, whichever are more favorable to 
the veteran, although new rating criteria may only apply to 
the period since their effective date.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991); VAOPGCPREC 3-2000.  

However, the old and new rating criteria for the condition in 
issue are virtually the same.  The old rating criteria 
provide that disease of the auditory canal is rated 10 
percent when there is swelling, dry and scaly or serous 
discharge, itching, requiring frequent and prolonged 
treatment.  38 C.F.R. § 4.87a, Code 6210 (1998).  The new 
rating criteria provide that chronic otitis externa is rated 
10 percent when there is swelling, dry and scaly or serous 
discharge, and itching requiring frequent and prolonged 
treatment.  38 C.F.R. § 4.87, Code 6210 (2001).

Medical records from recent years, including VA examinations, 
fails to show that the veteran's service-connected right ear 
fungus is producing the manifestations listed in the old and 
new versions of Code 6210.  While there have been occasional 
complaints of itching, findings have generally been negative, 
including at the latest VA examination.  The right ear fungus 
has been essentially asymptomatic, and clearly has not 
required frequent and prolonged treatment in recent years.  
As the requirements for a compensable rating under Code 6210 
are not met, a 0 percent rating is proper pursuant to 
38 C.F.R. § 4.31.

As the preponderance of the evidence is against the claim for 
a compensable rating for a fungus infection of the right ear, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.CA. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  






ORDER

Service connection for bilateral hearing loss is denied.  

A compensable rating for a fungus infection of the right ear 
is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

